              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00162-MR


VAN BRETT PIERRE WATKINS,        )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
FNU COPELAND, et al.,            )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on the North Carolina Department

of Public Safety’s (“NCDPS”) sealed Notice [Doc. 22] regarding the Court’s

Request for Waivers of Service [see Doc. 14]. Also pending is the Plaintiff’s

pro se “Correction on date of incident …” [Doc. 19] that was docketed as a

Motion to Correct Date of Incident.

     The Amended Complaint passed initial review against Defendants

Copeland, Howell, Teague and John Doe, and the Court initiated the

procedure for waiver of service. [Doc. 13]. Service waivers have been filed

for “FNU Howell” (actually Shelby Howell); “FNU Teague” (actually Nicholas

Teague); and “FNU Copeland” (actually Derrick Copeland).          [Doc. 22].

NCDPS has been unable to waive service for John Doe (actually Christopher




        Case 5:19-cv-00162-MR Document 24 Filed 06/15/21 Page 1 of 4
A. Johnson) and has provided this Defendant’s last known addresses under

seal. [See Doc. 23].

      The Clerk will be directed to notify the U.S. Marshal that Defendant

Johnson needs to be served with the summons and Complaint in accordance

with Rule 4 the Federal Rules of Civil Procedure. If Defendant Johnson

cannot be served at the addresses provided by NCDPS, the U.S. Marshal

shall be responsible for locating his home addresses so he may be served.

See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under §

1915(d), “[t]he officers of the court shall issue and serve all process, and

perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

request, the court may order that service be made by a United States

Marshal or deputy marshal or by a person specially appointed by the court.

The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

      If the U.S. Marshal is unable to obtain service on Defendant Johnson,

the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

service. The U.S. Marshal shall not disclose Defendant’s home address to

the pro se incarcerated Plaintiff and shall file any document containing such

address under seal.


                                       2



        Case 5:19-cv-00162-MR Document 24 Filed 06/15/21 Page 2 of 4
      The Clerk of Court will be instructed to update the Court’s docket with

the Defendants’ correct names as reflected in this Order.

      In his pro se “Correction on date…” the Plaintiff asks the Clerk to

“[p]lease advise the judge that the day of the incident was Sunday, Jan. 6 th

2018 at the last meal of the day….” [Doc. 19 at 1].

      A plaintiff may amend the complaint once as a matter of course within

21 days after serving the complaint, or within 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), which is earlier. Fed. R. Civ. P. 15(a)(1).             A plaintiff may

subsequently amend with permission from the court which “shall be freely

granted when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      The Plaintiff seeks to amend the Complaint to change the date of the

incident underlying his claims. However, he may not do so by way of a Letter

to the Clerk.       Further, piecemeal amendment will not be allowed.

Accordingly, the Plaintiff’s attempt to amend his Complaint in this manner is

denied. This denial is without prejudice to the Plaintiff filing a Motion to

Amend and proposed superseding Second Amended Complaint, subject to

all procedural and timeliness requirements.1


1The Court makes no ruling regarding the merit or procedural viability of such a Motion,
or whether such a Second Amended Complaint would be permitted to proceed.
                                         3



         Case 5:19-cv-00162-MR Document 24 Filed 06/15/21 Page 3 of 4
      IT IS THEREFORE ORDERED that the U.S. Marshal shall use all

reasonable efforts to locate and obtain service on Defendant Christopher

A. Johnson. If the U.S. Marshal is unable to obtain service on Defendant

Johnson, the U.S. Marshal shall inform the Court of the reasonable attempts

to obtain service.

      The Clerk is respectfully instructed to mail a copy of the Amended

Complaint [Doc. 12], the Sealed Notice containing Defendant’s last known

addresses [Doc. 23], and this Order to the U.S. Marshal.

      IT IS FURTHER ORDERED that the pro se “Correction on date…”

[Doc. 19] is construed as a Motion to Correct Date of Incident and is DENIED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk is instructed to substitute

Defendants’ names in the Court’s records as follows: Shelby Howell for “FNU

Howell;” Nicholas Teague for “FNU Teague;” Derrick Copeland for “FNU

Copeland;” and Christopher A. Johnson for “John Doe.”

      IT IS SO ORDERED.
                             Signed: June 15, 2021




                                        4



        Case 5:19-cv-00162-MR Document 24 Filed 06/15/21 Page 4 of 4
